Citation Nr: 1533963	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  10-45 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Denver, Colorado


THE ISSUE

Whether new and material evidence has been received to reopen the Veteran's claim for service connection for head injury residuals, and, if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel
INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from October 1968 to July 1970 and from September 1970 to October 1974.  He served in the Republic of Vietnam and was awarded the Combat Infantryman Badge.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Denver, Colorado, Regional Office (RO) which determined that new and material evidence had been received to reopen the Veteran's claim of entitlement to service connection for head injury residuals and denied the claim on the merits.  In June 2015, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript was prepared and incorporated into the record.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

As to the issue of whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for head injury residuals, the Board is required to consider the question of whether new and material evidence has been received to reopen the Veteran's claim without regard to the RO's determination in order to establish the Board's jurisdiction to address the underlying claim and to adjudicate the claim on a de novo basis.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The issue of service connection for head injury residuals including fracture residuals, shell fragment wound residuals, traumatic brain injury (TBI) residuals, and migraine is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  



FINDINGS OF FACT

1.  In September 1970, VA denied service connection for head injury residuals.  The Veteran was informed in writing of the adverse determination and his appellate rights in October 1970.  The Veteran did not subsequently submit a notice of disagreement (NOD) with the decision.  

2.  The September 1970 rating decision denying service connection for head injury residuals is final.  

3.  The additional documentation submitted since the September 1970 rating decision is new and material and raises a reasonable possibility of substantiating the Veteran's claim.  


CONCLUSIONS OF LAW

1.  The September 1970 rating decision denying service connection for head injury residuals is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).  

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for head injury residuals has been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a) (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103, must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate his claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  In this decision, the Board reopens and remands the Veteran's claim of entitlement to service connection for head injury residuals.  As such, no discussion of VA's duties to notify and to assist is necessary as to that issue.  


II.  Application to Reopen Service Connection for Head Injury Residuals

Generally, absent the filing of a NOD within one year of the date of mailing of the notification of the initial review and determination of a veteran's claim and the subsequent filing of a timely substantive appeal, a rating determination is final and is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error (CUE).  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 20.200, 20.300, 20.1103 (2014).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The provisions of 38 C.F.R. § 3.156(a) create a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2010); Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  
Where documents are within VA's control and could reasonably be expected to be a part of the record, such documents are, in contemplation of law, before VA and should be included in the record.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

In September 1970, VA denied service connection for head injury residuals as the Veteran failed to report for a scheduled examination.  The Veteran was informed in writing of the adverse decision and his appellate rights in October 1970.  He did not submit a NOD with the adverse decision.  

The evidence upon which the September 1970 rating decision denying service connection was formulated may be briefly summarized.  The Veteran's service personnel records reflect that he served in the Republic of Vietnam and was awarded the Combat Infantryman Badge.  In his July 1970 Veteran's Application for Compensation or Pension (VA Form 21-526), the Veteran sought service connection for "SFW -- head."  

New and material evidence pertaining to the issues of service connection for head injury residuals was not received by VA or constructively in its possession within one year of written notice to the Veteran of the September 1970 rating decision.  Therefore, that decision became final.  38 C.F.R. § 3.156(b).  

The additional documentation received since the September 1970 rating decision includes service treatment records associated with the Veteran's second period of active service from September 1970 to October 1974, VA examination and clinical documentation, the transcript of the June 2015 Board hearing, and written statements from the Veteran.  As additional service treatment records were received the Board carefully considered the provisions of 38 C.F.R. § 3.156(c).  Under 38 C.F.R. § 3.156(c) if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  This provision does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source.  In this case, the additional service treatment records did not exist at the time VA initially denied the claim.  Accordingly, 38 C.F.R. § 3.156(c)(1) does not apply.  38 C.F.R. § 3.156(c)(2).  

The report of the Veteran's August 1974 report of medical history completed for service separation states that he reported having experienced a head injury.  On contemporaneous physical evaluation, no head abnormalities were identified.  In his October 2009 Veteran's Application for Compensation or Pension (VA Form 21-526), the Veteran indicated that he had sustained a 1972 head injury and was treated at the 3rd Surgical Unit, Kanto Vietnam.  A November 2009 written statement from the Veteran conveys that he was attacked by "5 or 6 Viets and received my head injury [a]nd was taken to the 3rd Surgery Hospital in Can To, Vietnam."  In an October 2012 written statement, the Veteran advanced that he sustained head shell fragment wounds in "1970-71" and was treated at the 43rd Evacuation Hospital in "Beintuie," Republic of Vietnam.  The report of the Veteran's August 1974 physical examination for service separation and his written statements are of such significance that they raise a reasonable possibility of substantiating the Veteran's claim for service connection when considered with the previous evidence of record.  As new and material evidence has been received, the Veteran's claim of entitlement to service connection for head injury residuals is reopened.  


ORDER

The Veteran's application to reopen his claim of entitlement to service connection for head trauma residuals is granted.  


REMAND

In light of its reopening above, the Veteran's claim for service connection for head injury residuals is to be adjudicated on the merits following a de novo review of the entire record.  

The Veteran asserts that he sustained recurrent head trauma residuals including fracture residuals, shell fragment wound residuals, TBI residuals, and migraine when he was attacked by several Vietnamese individuals while on a mission to recover weapons in 1972 and was subsequently treated by military medical personnel at the 3rd Surgical Hospital in Can Thon, Republic of Vietnam.  In the alternative, the Veteran contends that he sustained head shell fragment wounds in "1970-71" and was treated at the 43rd Evacuation Hospital in "Beintuie," Republic of Vietnam.  

The report of the Veteran's August 1974 physical examination for service separation states that he reported having experienced a head injury.  Documentation of the cited in-service treatment at the Army's 43rd Evacuation Hospital in 1970-1971 and at the Army's 3rd Surgical Hospital in 1972 is not of record.  

VA clinical documentation dated after June 2013 is not of record.  

VA should obtain all relevant military, VA, and private clinical documentation and other records which could potentially be helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  When a veteran identifies clinical treatment associated with specific military facilities, VA has a duty to either undertake an exhaustive record search or explain why such action is not justified.  Dixon v. Derwinski, 3 Vet. App. 261, 264 (1992).  

The Veteran has not been afforded a VA examination to address the nature and etiology of the Veteran's recurrent head injury residuals.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Record Center (NPRC) and/or the appropriate service entity and request that a search be made of the records of the Army's 3rd Surgical Hospital and 43rd Evacuation Hospital for the relevant time periods for any entries pertaining to the Veteran.  If no records are located, a written statement to that effect should be incorporated into the record.  

2.  Contact the Veteran and request that he provide information as to all treatment of his claimed head injury residuals since June 2013, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2014).  

3.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after June 2013.  

4.  Schedule the Veteran for a VA examination conducted in order to determine the nature and etiology of his claimed recurrent head injury residuals.  All indicated tests and studies should be accomplished and the findings then reported in detail.  If no recurrent head injury residuals are identified, the examiner should specifically state that fact.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified head injury residuals had their onset during active service; are related to the Veteran's reported in-service head trauma and/or combat experiences; or otherwise originated during active service.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

5.  Then adjudicate the issue of service connection for head injury residuals including fracture residuals, shell fragment wound residuals, TBI residuals, and migraine on a de novo basis.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


